Simon, J.
The claim of the plaintiff is founded on an account for services alleged to have been rendered to the deceased, in taking care of his property during a length of time ; which account, after deducting certain credits, leaves a balance in favor of the plaintiff, amounting to $1550, for which he prays judgment against the succession of his employer.
The defendant first pleads the general issue, sets up certain matters in avoidance of the plaintiff’s demand, and concludes by praying judgment against the plaintiff for the sum of $101 25, which is the amount of a note due by said plaintiff to the succession of the deceased, and filed with said defendant’s answer. The note was executed after the death of the deceased, and is made payable to the defendant as administrator.
There was judgment below in favor of the plaintiff for the sum of $33 75, which is the balance allowed him for the value of the services'proved, after deducting therefrom the amount of the note annexed to the defendant’s answer. From this judgment the defendant has appealed.
An attentive perusal of the evidence has not enabled us to discover any error in the judgment appealed from. It seems to us that the plaintiff complains of it with bad grace; as, from the facts that he executed the note claimed by the administrator on the 14th of January, 1840, and that his services appear, from his own account, to have ceased on the 15th of the same month, he might, perhaps, be fairly presumed to have had no claim against the succession at the time that he executed the note. However it may be, the weight of evidence does not seem to us to preponderate so much in favor of the plaintiff, as to permit us to alter in any way the judgment appealed from.

Judgment affirmed.